Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                    June 29, 2016

The Court of Appeals hereby passes the following order:

A16A1666. RANDY EDWARDS v. THE STATE.

       On April 25, 2016, plaintiff Randy Edwards, an indigent prisoner proceeding
pro se, filed this direct appeal from the trial court’s order denying his application for
an arrest warrant in this civil action. The order appealed from was entered on March
4, 2016. We lack jurisdiction for two reasons.
       First, because Edwards is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).
       Second, even if Edwards had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days of entry of the trial court
order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Edwards filed
his notice of appeal 52 days after entry of the trial court order he seeks to appeal.
       For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                                              06/29/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.